Catón, J. There is an insuperable objection in the outset to granting the relief which was sought by this bill of review. The former decree is sought to be reversed or modified for errors of law apparent on the face of the record or decree. The other ground, that is, for the new or rather additional evidence was very properly abandoned on the argument. It is a general and well settled rule, that upon a bill of review for errors of law the court will not reconsider the evidence, but will only inquire whether the law was improperly adjudged upon the facts which the record shows were found by the court on the former hearing, to be established by the evidence. It is to those facts, thus found and established, to which the law is to be applied upon a bill of review for errors of law. Upon such a bill questions of fact are not open for discussion. To adjudicate properly upon facts, as found, of course the pleadings are to be considered, but nothing further. Were the court to reconsider the evidence, it would in every respect perform the office of an appellate court, upon its own decisions. Such a course would fie inconsistent with the well-settled practice of courts of equity. On this subject Lord Eldon said, in the case of Perry v. Philips, 17 Ves. 178: “ If I am to hear this case upon the ground that the judgment is wrong, though there is no error apparent, the consequence is, that in every instance a bill of review may be filed; and the question whether the case is well decided will be argued in that shape; not whether the decree is right or wrong on the face of it. The cases of error apparent, found in the books, are of this sort, an infant not having a day to show cause, &c., not merely an erroneous judgment.” And in the case of Whiting v. The Bank of the United States, 13 Peters, '6, the court said, “ That the bill of review must be founded on some error apparent upon the bill, answer, and other pleadings and decree; and that you are not at liberty to go into the evidence at large in order to establish an objection to the decree founded on the supposed mistake of the court in its own deductions from the evidence.” A careful examination of the history of this proceeding will show that the bill of review for errors apparent was originally entertained for the purpose of allowing the same court to correct a palpable and manifest error in the adjudication of the court upon the, facts found to be established, after the decree had been enrolled, and had thus passed the control of the court in the original suit,; as where the lands of a deceased person were distributed to his collateral relations, when it appeared that he had left direct descendants. It is, however, not to be denied, that in the process of time courts have, upon a bill of review, been more astute in searching for errors of law, and that the rule has now become well settled that the court will, upon such a bill, reverse or revise its own decree, for an erroneous application of the law to the facts found, whenever a court of appeals would do so for the same cause. In the case before us, the facts which the court found to be established by the evidence, and upon which the decree was entered, are nowhere stated in the record, so that being uninformed upon what state of facts the decree was made, we have no means of determining that the court erred in applying the law to those facts. It is true that the decree recites the evidence in the cause at large, but not the deductions of the court from that evidence ; and in making up the original decree, the law was,applied, not to that evidence, but to the facts which the court found established by that evidence. In order to sustain the bill of review, it was necessary for the court to examine and determine two questions; one of fact, and the other of law, while the latter alone was properly before it. The law on this subject is very clearly stated by Mr. Justice Story. He says : “ In regard to errors of law apparent on the face of the decree the established doctrinéis, that you cannot look into the evidence in the case, in order to show the decree to be erroneous in its statement of the facts. That is the proper office of the court on an appeal. But taking the facts to be as they are stated to be on the face of the decree, you must show that the court have erred in point of law. If, therefore, the decree do not contain a statement of the material facts on which the decree proceeds, it is plain there can be no relief by bill of review, but only by an appeal to some superior tribunal.” Story’s Eq. PL § 407. I am aware that the Supreme Court of Ohio have held, that from the peculiarity of their practice, upon a bill of review, the testimony in the suit is open for examination, although it be a bill of review for errors of law; but we are not at all inclined to follow that precedent, even admitting that there is a similarity between their practice "and ours. It opens a question which never did and never should arise on such a bill, and breaks down all distinction between an appellate jurisdiction and that which arises upon a bill of review. In ignorance of the facts which the court, in the original case, found from the evidence to exist, and to which it applied the law, the court below upon this bill of review could not say, nor can we say, that the law was improperly adjudged upon those facts. It is not improbable indeed, that the court in the original suit found all .of the allegations in the bill to be true, and that the matter set up in defence was not proved; and if such was the case, there can be no doubt that the original decree was strictly correct. At any rate, so long as the pleadings admitted it, we are bound to presume that such a state •of facts was found to exist as justified the court in rendering the decree which was entered, as the presumption is in favor of the decree until it is affirmatively shown to have been erroneous. That the court below upon a bill of review could not say, and hence it should have allowed the original decree to stand, and in reversing it and entering a different decree the court erred, and its decision must be reversed and the bill of review dismissed, and original decree be allowed to stand. Decree reversed.